UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2374


ELENA CHEPURINA, a/k/a Elena Viktorovna Chepurina,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 9, 2015                  Decided:   April 16, 2015


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elena Chepurina, Petitioner Pro Se.  Joyce R. Branda, Acting
Assistant Attorney General, Dalin Riley Holyoak, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elena Chepurina, a native and citizen of Russia, petitions

for   review     of   an    order      of    the       Board    of    Immigration           Appeals

(“Board”)      dismissing        her     appeal        from    the    immigration           judge’s

denial of her requests for asylum and withholding of removal. *

We have thoroughly reviewed the record, including the transcript

of Chepurina’s merits hearing and all supporting evidence.                                      We

conclude      that    the    record      evidence           does     not    compel      a   ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §   1252(b)(4)(B)         (2012),           and   that     substantial         evidence

supports the Board’s decision.                        See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).

      Accordingly,          we    deny      the       petition       for     review     for    the

reasons stated by the Board.                  See In re: Chepurina (B.I.A. Nov.

18, 2014).       We dispense with oral argument because the facts and

legal     contentions       are    adequately           presented          in    the   materials

before    this    court      and   argument           would    not     aid      the    decisional

process.

                                                                                PETITION DENIED


      *
       To the extent that Chepurina seeks to challenge the
immigration judge’s denial of her request for protection under
the Convention Against Torture, we lack jurisdiction on the
ground that Chepurina failed to exhaust her administrative
remedies before the Board.    See 8 U.S.C. § 1252(d)(1) (2012);
Massis v. Mukasey, 549 F.3d 631, 638–40 (4th Cir. 2008).



                                                  2